Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 4/6/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-7, 13-21, 25-28 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jordan Scharf on 4/14/2022.

The application has been amended as follows: 
2.	Claims 1-7, 13-21, 25-28 has been amended as seen in the attached preliminary amendment.

Allowable Subject Matter
3.        Claims 1-7, 13-21, 25-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 13, and 21 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose receiving, by a network equipment comprising a processer, identification data, associated with a user equipment, for a core network equipment, wherein the identification data comprises user equipment identification data and user equipment bearer identification data, and wherein the receiving is performed during an initialization procedure of an integrated access backhaul mobile terminal; in response to the receiving, mapping, by the network equipment , an internet protocol stream from a second network node equipment to a radio link control backhaul channel, wherein the mapping is based on a quality of service priority associated with long term evolution data traffic of the internet protocol stream, differentiated from other traffic carried on the radio link control backhaul channel. It is noted that the closest prior art, 3GPP, "3rd Generation Partnership Protect; Technical Specification Group Radio Access Network; Study on Integrated Access and Backhaul”, 3GPP TR 38.874 V0.5.0,(2018-10), pp. 1-78, in view of Mildh et al. (US 2020/0120725) discloses an IAB node that supports wireless access to UEs wherein legacy LTE UEs can transparently connect to an IAB node via LTE in case IAB supports backhauling of LTE access. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473